Citation Nr: 0827358	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  02-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the 9th cranial nerve, initially evaluated as 
zero percent disabling beginning on July 1, 1999 and as 10 
percent disabling beginning on March 22, 2001.

3.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the 10th cranial nerve.

4.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the 11th cranial nerve.

5.  Entitlement to an increased evaluation for residuals of 
an injury to the 12th cranial nerve, initially evaluated as 
zero percent disabling beginning on July 1, 1999 and as 10 
percent disabling beginning on March 22, 2001.

6.  Entitlement to an effective date prior to March 22, 2001 
for the grant of separate evaluations as secondary to 
service-connected rheumatoid arthritis, including a right 
wrist disability, evaluated as 40 percent disabling; 
disabilities of the right and left shoulders, both evaluated 
as 20 percent disabling; and disabilities of the right hip, 
left hip, right elbow, left elbow, left wrist, right hand, 
left hand, left knee, right knee, left ankle, right ankle, 
right foot, and left foot, all evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1991 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York in April 2000 and by the Appeals 
Management Center (AMC) in Washington, DC in April 2007.  

Following a video conference hearing in December 2004, the 
Board remanded this case for further development in June 
2005.  The Board notes that the Acting Veterans Law Judge who 
conducted the December 2004 hearing is no longer employed by 
the Board, but, following a Board inquiry, the veteran 
confirmed in a May 2008 submission that she did not wish to 
appear for a further Board hearing.

In addition to the increased evaluation issues listed above, 
the June 2005 remand also concerned claims for service 
connection for a low back disorder and sinusitis, as well as 
for an increased evaluation for rheumatoid arthritis.  The 
two service connection claims were granted in the April 2007 
AMC rating decision.  In that same decision, the AMC also 
granted multiple separate ratings based on rheumatoid 
arthritis adding up to 100 percent.  The manner in which this 
claim was resolved is discussed in greater detail in the 
remand portion of this decision, in conjunction with the 
effective date claim.

Also, in a September 2007 statement, the veteran asserted 
that her rheumatoid arthritis combined evaluation, along with 
a 70 preferment evaluation for post-traumatic stress 
disorder, "should have a combined rating of SMC 'S.'"  This 
appears to be a reference to 38 U.S.C.A. § 1114(s) (West 2002 
& Supp. 2008), concerning special monthly compensation.  This 
matter is therefore referred back to the RO for appropriate 
action.

The issue of entitlement to an initial compensable evaluation 
for residuals of an injury to the 10th cranial nerve, and the 
aforementioned effective date claim, are REMANDED to the RO 
via the AMC in Washington DC.


FINDINGS OF FACT

1.  The veteran's chronic headaches have been characterized 
as daily and moderately severe in degree but have not been 
shown to be productive of prostrating attacks.

2.  The veteran's 9th cranial nerve disability has been 
productive of diminished sensation and gag reflex, but the 
symptoms as a whole have not been more than moderate in 
degree; however, the disability picture has been shown to be 
at least moderate for the entire pendency of this appeal.

3.  The veteran's 11th cranial nerve disability has been 
productive of full strength of the affected muscles without 
atrophy or obvious paralysis and has been substantially less 
than moderate in degree.

4.  The veteran's 12th cranial nerve disability has been 
productive of tongue deviation and atrophy, but the symptoms 
as a whole are more properly characterized as moderate than 
as severe in degree in degree; however, the disability 
picture has been essentially consistent for the entire 
pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2007).

2.  The criteria for an initial 10 percent evaluation for 
residuals of an injury to the 9th cranial nerve for the 
period from July 1, 1999 until March 22, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 
8309 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the 9th cranial nerve for the 
period beginning on March 22, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8309 
(2007).

4.  The criteria for an initial compensable evaluation for 
residuals of an injury to the 11th cranial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8311 (2007).

5.  The criteria for an initial 10 percent evaluation for 
residuals of an injury to the 12th cranial nerve for the 
period from July 1, 1999 until March 22, 2001 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 
8312 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the 12th cranial nerve for the 
period beginning on March 22, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June and October of 2005 and in July 2006.  The July 2006 
letter also contains notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were later readjudicated in a July 2007 Supplemental 
Statement of the Case.  Moreover, as this case concerns 
initial evaluations and comes before the Board on appeal from 
the decision granting service connection, there can be no 
prejudice to the veteran from any possible shortcomings in 
providing notice for the service connection claim.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-
2003 (Dec. 22, 2003) (in which the VA General Counsel held 
that separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.


Factual background

Given the anatomical proximity of the service-connected 
disorders at issue in this appeal, the Board will discuss 
them together in terms of laying out the factual background 
in this decision.

In the appealed April 2000 rating decision, the New York VARO 
granted service connection for chronic headaches and for 
residuals of an injuries to the 9th, 10th, 11th, and 12th  
cranial nerves as secondary to an in-service incident in 
which she was struck by a bullet on the right side of her 
neck in February 1996.  The RO assigned a 10 percent 
evaluation for the chronic headaches and separate zero 
percent evaluations for the four cranial nerve disabilities, 
all effective from July 1, 1999.

The RO based these initial evaluations on the findings from 
an April 1999 VA neurological examination report.  In the 
examination report, the examiner noted trauma to the right 
vertebral artery,  subsequent paralysis of the right vocal 
chords,  loss of taste, and a right-sided loss of buccal 
sensation.  The veteran also had a right loss of the 
posterior one-third sensation of the tongue on the right, 
giving her difficulty with eating.  Her headaches since 1996 
were characterized as beginning on the right side of the 
occipital area, occurring one to two times per week, lasting 
30 minutes to all day, and being throbbing in quality.  The 
examination revealed decreased buccal sensation to touch and 
pinprick over the skin of part of V3 around the bulling wound 
scar, covering three inches of the mandible "from ankle 
anteriorly."  There was decreased touch and pinprick and 
allodynia over the distribution of the left mental nerve.  
Full range of motion of the tongue was noted, and cranial 
nerves II through XII were "OK" except for possible vocal 
chord paresis on the right (not visualized, and with the 
veteran not hoarse).  There was L3-L4, L4-L5, and L5-S1 facet 
tenderness to palpation, but the examination was otherwise 
normal.  The examiner diagnosed post-traumatic "headaches 
and right mandibular," right mental (chin) neuropathy, 
possible damage to the right cranial nerves XI and X 
secondary to the gunshot wound, and mechanical low back pain.

The veteran underwent a VA general medical examination in 
March 2002, during which she reported, among other things, 
that she had nerve damage resulting from wisdom tooth removal 
in 1999 which resulted in a decreased sensation on the left 
side of the lips and gums and a mild droop on the left side.  
Additionally, she described migraine-type headaches about two 
times per month, associated with some dizziness and nausea.  
A neurological examination revealed a slight facial droop on 
the right side, with extraocular movements not affected.  The 
tongue had a mild deviation to the right.  The uvula was 
midline and raised symmetrically.  Shoulder shrug was 
symmetrical.  There was decreased grip on the right side to 
about 4++/5.  All other muscle groups had strength of 5/5.  
Deep tendon reflexes were 2+ and symmetrical.  Sensation was 
intact to light touch.  In rendering a diagnosis of 
neurological damage, the examiner noted some peripheral 
neural damage affecting the right side of the face, most 
likely the result of the 1996 gunshot wound.  The examiner 
also noted the possibility of some damage from the wisdom 
tooth removal in 1999, with decreased sensation in the left 
lip, and headaches that were symptomatically controlled.

The veteran underwent a neurological examination at the 
National Naval Medical Center in September 2002.  The 
examination revealed a decrease in cranial nerve V on the 
right side of the face.  Also noted were right tongue 
deviation, decreased right gag, and palatal elevation.  
Decreased shoulder shrug was indicated on the right.  The 
motor examination showed normal strength, but there was some 
diffuse give-way weakness due primarily to pain.  The sensory 
examination showed spotty decreased pinprick in nonanatomic 
distributions variously over the extremities.  Reflexes were 
normal with downgoing toes.  Coordination was intact, and the 
gait was diffusely antalgic.  In summary, the examiner found 
that the veteran continued to show an unchanged evaluation 
with the neurologic issues of a neck injury with injuries to 
the right cranial nerves IV, X, XI, and XII; 
temporomandibular joint syndrome; and chronic daily headache, 
partly migranous and partly soft tissue that was difficult to 
control.

A VA treatment record from September 2002 indicates that the 
veteran had twitching of the right lower eyelid, coming every 
day about three to four times per day for less than a minute.  
A December 2002 service department medical record contains a 
notation of headaches "frequently, daily."  In a June 2003 
VA medical record, the veteran was noted to have a diminished 
gag reflex on the right and deviation of the tongue to the 
right.  The assessment was multiple cranial nerve deficits 
secondary to a previous gunshot wound and mild sialoadenitis.  

Following the Board's prior remand, the veteran underwent a 
VA neurological examination in August 2006.  During the 
examination, the veteran observed that she would frequently 
bite her tongue on the right side and had no sensation of the 
bite.  She also reported difficulty swallowing and difficulty 
speaking because of her vocal cord being paralyzed.  Upon 
examination, the 9th cranial nerve demonstrated a diminished 
sensation and gag reflex, more so on the right side; when the 
veteran said "Ahh" or "Eee," the soft palate would elevate 
symmetrically, and the uvula remained in the midline.  As to 
the 11th cranial nerve, sternomastoid and upper trapezius 
muscles were not atrophic and were 5/5 in strength.  The 12th 
cranial nerve showed moderate atrophy of the right side of 
the tongue and, when the tongue would protrude, it protruded 
toward the right side.  The examiner also noted that the 
veteran reported a daily headache which, by her description, 
was consistent with a tension-type headache which might be 
secondary to her history of an occluded carotid artery.

In rendering an impression, the examiner noted that the 
veteran had a moderately severe incomplete paralysis of the 
right 12th cranial nerve.  There was no obvious paralysis of 
the 11th cranial nerve on either side.  The 9th cranial nerve 
appeared intact; possibly the sensory portion of the 
glossopharyngeal nerve was impaired, but not the motor 
function.  The veteran's headaches were noted to be 
moderately severe in degree and occurring on a daily basis.

Subsequently, in an April 2007 rating decision, the AMC 
increased the evaluation for the 9th cranial nerve to 10 
percent on the basis of the noted examination findings.  The 
AMC also increased the evaluation for the 12th cranial nerve 
to 10 percent on the basis of right cranial nerve palsies.  
These increases were effectuated only as of March 22, 2001, 
which was cited as the date of claim.  


Headaches

38 C.F.R. § 4.124a, Diagnostic Code 8100 addresses migraine 
and has been incorporated in this case to evaluated the 
veteran's headaches.  Under this section, migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months are evaluated as 10 
percent disabling.  A 30 percent evaluation contemplates 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is assigned for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

In the present case, the veteran's headaches have varied in 
intensity during the pendency of the appeal and have most 
recently, in August 2006, been reported to be moderately 
severe in degree and occurring on a daily basis.  At the same 
time, there is no indication that these headaches have 
resulted in any prostrating attacks, let alone at a frequency 
averaging once a month over the last several months.  Absent 
any medical opinion or findings to that effect, there exists 
no schedular basis for an initial evaluation in excess of 10 
percent under Diagnostic Code 8100.  

Additionally, the veteran has submitted no evidence showing 
that this disorder has markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence of record does not support an initial 
evaluation in excess of 10 percent for headaches, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.



Disability of the 9th cranial nerve

The veteran's 9th cranial nerve disorder has been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8309.  This section 
concerns neuritis of the 9th cranial nerve, with ratings 
dependent upon relative loss of ordinary sensation in the 
mucous membrane of the pharynx, fauces, and tonsils.  A 
minimum 10 percent evaluation is assigned for incomplete 
moderate neuritis.  A 20 percent evaluation is warranted in 
incomplete severe cases.  In complete cases, a 30 percent 
evaluation is in order.

As a preliminary matter, the Board is cognizant that the 
veteran was initially assigned a zero percent evaluation for 
this disorder as of July 1, 1999, and this evaluation was 
increased to 10 percent as of March 22, 2001, noted to be the 
date of claim.  In fact, the initial claim was received by 
the New York VARO in July 1999, immediately following the 
veteran's separation from service.  There is also 
insufficient medical information from the period from July 1, 
1999 and March 22, 2001 to suggest a worsening concurrent 
with the later date.  Accordingly, it is the view of the 
Board that the 10 percent evaluation should be effectuated as 
of July 1, 1999, the date following the veteran's separation 
from service.

That notwithstanding, the Board does not find that an even 
higher evaluation is warranted.  Relevant findings of record 
include diminished sensation and gag reflex, more so on the 
right side.  While the VA examiner from August 2006 noted 
that possibly the sensory portion of the glossopharyngeal 
nerve was impaired, the motor function was not.  The Board 
thus does not find that this evidence suggests a disability 
more properly characterized as severe as as moderate in terms 
of impairment.

Again, as the veteran has submitted no evidence showing that 
her service-connected disability of the 9th cranial nerve has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence supports a 10 percent evaluation for 
residuals of an injury to the 9th cranial nerve for the 
entire pendency of this appeal, beginning on July 1, 1999.  
This determination represents a partial grant for the period 
prior to March 22, 2001 and a denial for the period beginning 
on that date.  38 C.F.R. §§ 4.7, 4.31.

Disability of the 11th cranial nerve

The veteran's 11th cranial nerve disorder has been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8311.  This section 
concerns neuritis of the 11th cranial nerve, with ratings 
dependent upon loss of motor function of the sternomastoid 
and trapezius muscles.  A minimum 10 percent evaluation is 
assigned for incomplete moderate neuritis.  A 20 percent 
evaluation is warranted in incomplete severe cases.  In 
complete cases, a 30 percent evaluation is in order.

In this case, the evidence of record provides no suggestion 
of impairment of functioning of the muscles affected by the 
11th cranial nerve that is more than slight in degree.  
Indeed, the August 2006 VA examination report clearly 
indicates full strength of those muscles without atrophy or 
obvious paralysis.  Accordingly, there is no basis for 
finding a moderate disability as would warrant an initial 10 
percent evaluation under Diagnostic Code 8311.

Again, as the veteran has submitted no evidence showing that 
her service-connected disability of the 11th cranial nerve 
has markedly interfered with her employment status beyond 
that interference contemplated by the assigned evaluation, 
and as there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial compensable 
evaluation for residuals of an injury to the 11th cranial 
nerve, and the claim for that benefit must be denied.  
38 C.F.R. § 4.31.

Disability of the 12th cranial nerve

The veteran's 12th cranial nerve disorder has been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8312.  This section 
concerns neuritis of the 12th cranial nerve, with ratings 
dependent upon loss of motor function of the tongue.  A 
minimum 10 percent evaluation is assigned for incomplete 
moderate neuritis.  A 30 percent evaluation is warranted in 
incomplete severe cases.  In complete cases, a 50 percent 
evaluation is in order.

As with the 9th cranial nerve disability, the veteran was 
initially assigned a zero percent evaluation for this 
disorder as of July 1, 1999, and this evaluation was 
increased to 10 percent as of March 22, 2001, noted to be the 
date of claim.  Again, however, the initial claim was 
actually received by the New York VARO in July 1999, 
immediately following the veteran's separation from service, 
and there is insufficient medical information from the period 
from July 1, 1999 to March 22, 2001 to suggest a worsening 
concurrent with the later date.  As such, the Board has 
determined that the 10 percent evaluation should be 
effectuated as of July 1, 1999, the date following the 
veteran's separation from service.

Nevertheless, the Board does not find that an even higher 
evaluation is warranted.  The Board is aware that August 2006 
VA examination contains the opinion that there was moderately 
severe incomplete paralysis of the 12th cranial nerve.  At 
the same time, the examiner described no specific 
symptomatology of this disability as severe but did note 
moderate atrophy of the right side of the tongue.  Likewise, 
there is no earlier evidence of record to suggest that this 
disability is more properly characterized as severe, rather 
than moderate, in degree.  Consequently, after full 
consideration of the provisions of 38 C.F.R. § 4.7, the Board 
has determined that the disability picture is closer to the 
criteria for a 10 percent evaluation (moderate) than to the 
criteria for a 30 percent evaluation (severe).   

Again, as the veteran has submitted no evidence showing that 
her service-connected disability of the 12th cranial nerve 
has markedly interfered with her employment status beyond 
that interference contemplated by the assigned evaluation, 
and as there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence supports a 10 percent evaluation for 
residuals of an injury to the 12th cranial nerve for the 
entire pendency of this appeal, beginning on July 1, 1999.  
This determination represents a partial grant for the period 
prior to March 22, 2001 and a denial for the period beginning 
on that date.  38 C.F.R. §§ 4.7, 4.31.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for headaches is denied.

Entitlement to an initial 10 percent evaluation for residuals 
of an injury to the 9th cranial nerve is granted for the 
period from July 1, 1999 until March 22, 2001, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the 9th cranial nerve for the 
period beginning on March 22, 2001 is denied.

Entitlement to an initial compensable evaluation for 
residuals of an injury to the 11th cranial nerve is denied.

Entitlement to an initial 10 percent evaluation for residuals 
of an injury to the 12th cranial nerve is granted for the 
period from July 1, 1999 until March 22, 2001, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the 12th cranial nerve for the 
period beginning on March 22, 2001 is denied.




REMAND

In the report of the August 2006 VA neurological disorders 
examination, the examiner noted that that an evaluation of 
the 10th cranial nerve, involving the vocal cords, would 
"have to be deferred to an ear, nose, and throat examiner 
with proper equipment."  No such examination has been 
afforded to the veteran to date, however.  The absence of 
such an examination, despite being clearly recommended by the 
VA neurologist, constitutes a procedural defect requiring 
remand by the Board.  38 C.F.R. § 19.9.  

Also, as noted above, the June 2005 Board remand included the 
issue of entitlement to an increased evaluation for 
rheumatoid arthritis.  Following further VA examinations, the 
AMC, in an April 2007 rating decision, granted multiple 
separate evaluations for this disability.  The underlying 
rheumatoid arthritis was recharacterized as severe 
degeneration of the right wrist, with the evaluation 
increased to 40 percent.  The AMC also granted separate 
evaluations for disabilities of the right and left shoulders, 
both evaluated as 20 percent disabling; and disabilities of 
the right hip, left hip, right elbow, left elbow, left wrist, 
right hand, left hand, left knee, right knee, left ankle, 
right ankle, right foot, and left foot, all evaluated as 10 
percent disabling.  All of these grants were effectuated as 
of March 22, 2001, the date of receipt of the veteran's claim 
for an increased evaluation in this instance.

In September 2007, the veteran submitted a Notice of 
Disagreement with this decision.  In this submission, the 
veteran acknowledged that the combined rating for her 
rheumatoid arthritis-related disabilities was 100 percent but 
asserted that the effective date for the recent grant should 
be July 1, 1999, the date after she was released from active 
duty.  As such, it is incumbent upon the RO/AMC to issue a 
Statement of the Case addressing this particular effective 
date issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. § 19.26.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
ear, nose, and throat examination, with 
an appropriate examiner, to determine the 
symptoms and severity of her service-
connected 10th cranial nerve disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note the extent of 
impairment (e.g., mild, moderate, severe, 
or complete) of this nerve, in terms of 
the extent of sensory and motor loss to 
the organs of the voice, respiration, 
pharynx, stomach, and heart.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8310.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an initial compensable 
evaluation for residuals of an injury to 
the 10th cranial nerve should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

3.  The veteran and her representative 
should also be issued a Statement of the 
Case addressing the issue of entitlement 
to an effective date prior to March 22, 
2001 for the grant of separate 
evaluations as secondary to service-
connected rheumatoid arthritis, including 
a right wrist disability, evaluated as 40 
percent disabling; disabilities of the 
right and left shoulders, both evaluated 
as 20 percent disabling; and disabilities 
of the right hip, left hip, right elbow, 
left elbow, left wrist, right hand, left 
hand, left knee, right knee, left ankle, 
right ankle, right foot, and left foot, 
all evaluated as 10 percent disabling.  
This Statement of the Case should include 
a description of the veteran's rights and 
responsibilities in perfecting an appeal.  
If, and only if, the veteran completes 
her appeal by filing a timely substantive 
appeal on the aforementioned issues 
should this claim be returned to the 
Board. 38 U.S.C.A. § 7104 (West 2002).

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


